                                                                                                                                    A-
          flfyouneedadditional    spaceforANYsection,pteaseattachanadditionalsheetandrererencetnat$tfLEtr)


        U.S. District Court for the Northern District Of IllinoiqllV 0g 20l0uA
                   Appearance Form for Pro Se Litigants
                                                              THOMAS G. BRUTON__
                                              ______+}ER{GUS_BISTR CT CoU RT                                                    I




lnformation entered on this form is required for any person flling a case in this court as a pro se
party (that is, without an attomey). Please PRINT legibly.



caseriue:       -l*^          t/s.    Sufrf<                           case Number:            l: 17-cV' Oooz
                             gCxoot DlsTRtCr                       *
An appearance is hereby filed by the undersigned as a pro se litigant:



Name:                          S. Ja-i         n
Street Address:


City/State/Zip:


Phone Number:                2Uq,511             ,9ZZZ

                                                                                              r/s I rq
                                                                                           Exerjuted'on (date)




                  REQUEST TO RECEIVE NOTICE THROUGH E-MAIL
lf you check the box below and provide an e-mail address in the space provided, you will receive notice
via e.mail. By checking the box and providing an e-mail address, under Federal Rule of Civil Procedure
5(b)2(F) you are waiving your right to receive a paper copy of documents filed electronically in this case.
Yourdhould not provide an e-mail address if you do not check it frequently.

g       I request to be sent notices from the court via e-mail. I understand that by making this request,                   I
        am waiving the right to receive a paper copy of any electronically filed document in this case. I
        understiand that if my e-mail address changes I must promptly notiff the Court in writing.


            sjai " kj@ y"hoo,con,
E-ilail Address (Please PRINT legibly.)




Rlev.0612312016


          [f   you need additional space for ANY section, please attach an additional sheet and reference   hat section.]
